Case 1:18-cv-01519-CJB Document 266 Filed 07/02/21 Page 1 of 3 PageID #: 9473




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 FINJAN LLC, a Delaware Limited Liability
 Company,

                        Plaintiff,
                                                     C.A. No. 1:18-cv-01519-MN
        v.

 RAPID7, INC., a Delaware Corporation
 and RAPID7 LLC, a Delaware Limited
 Liability Company,

                        Defendants.


    JOINT STIPULATION AND [PROPOSED] ORDER RE STAY OF LITIGATION
             PENDING OUTCOME OF APPEAL IN FINJAN V. ESET

       The parties jointly request the Court stay the litigation pending the outcome of appellate

review of the court’s summary judgment order in Finjan v. ESET (S.D. Cal. C.A. No. 17-cv-0183)

(“ESET Action”).

       The court in the ESET Action issued a summary judgment order finding U.S. Patent No.

8,079,086 invalid under 35 U.S.C. § 112 for indefiniteness (“ESET Order”). The ’086 patent and

its continuation (U.S. Patent No. 8,677,494) are both asserted in this case. Finjan has appealed the

ESET Order, and its predicate claim construction order. (S.D. Cal. C.A. No. 3:17-cv-00183, Dkt.

878; Fed. Cir. C.A. No. 2021-2093.) Rapid7 maintains that the ESET Order and the outcome of

any appellate review are relevant to the instant litigation because Rapid7 alleges that Finjan is

collaterally estopped from challenging the invalidity of the ’086 Patent in this case, and that the

’494 Patent is invalid for the same underlying reason as the ‘086 Patent.

       After meeting and conferring over the issues, the parties agree that the interests of judicial

economy as well as the resources of the Court and the parties are best served by staying this
Case 1:18-cv-01519-CJB Document 266 Filed 07/02/21 Page 2 of 3 PageID #: 9474




litigation pending the outcome of Finjan’s appeal. For example, the ’086 and ’494 Patents are

among seven presently asserted patents in this litigation; these two patents therefore represent a

significant number of issues in the case that may be resolved or narrowed based on the outcome

of Finjan’s appeal (such as the parties’ several infringement and invalidity theories regarding these

two patents). Moreover, if the appeal affirms the ESET Order, it would dispose of the ’086 Patent

(and, as Rapid7 contends, the ‘494 Patent); however, if the appeal reverses the ESET Order or the

underlying claim construction order, it would resolve Rapid7’s collateral estoppel defense for this

particular issue. Waiting for resolution of Finjan’s appeal could also reduce the burden on the

Court by potentially eliminating or narrowing issues for the Court or jury to decide.

        The parties therefore jointly request the Court stay the litigation pending the completion of

any appellate review in the ESET Action.




 FISH & RICHARDSON P.C.                               DUANE MORRIS LLP


 By:      /s/ Susan E. Morrison                       /s/ Richard L. Renck
       Susan E. Morrison (#4690)                      Richard L. Renck (I.D. No. 3893)
       222 Delaware Avenue, 17th Floor                1201 N. Market Street, Suite 501
       Wilmington, DE 19801                           Wilmington, DE 19801
       (302) 652-5070                                 Tel.: (302) 657-4900
       morrison@fr.com                                rlrenck@duanemorris.com

 Counsel for Plaintiff                                Counsel for Defendants
 Finjan LLC                                           Rapid7, Inc. and Rapid7 LLC



 Dated: July 2, 2021




                                                 2
Case 1:18-cv-01519-CJB Document 266 Filed 07/02/21 Page 3 of 3 PageID #: 9475




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


 FINJAN LLC, a Delaware Limited Liability
 Company,

                        Plaintiff,
                                                     C.A. No. 1:18-cv-01519-CJB
        v.

 RAPID7, INC., a Delaware Corporation
 and RAPID7 LLC, a Delaware Limited
 Liability Company,

                        Defendants.




                                      [PROPOSED] ORDER

       To preserve the resources of the parties and in the interest of judicial economy, the Court

grants the joint request to stay the litigation pending completion of any appellate review of the

District Court’s amended order (D.I. No. 869) of March 29, 2021, in Finjan v. ESET (S.D. Cal.

Case No. 17-cv-0183).



      IT IS SO ORDERED this ____ day of _______, 2021.

                                                     ________________________________
                                                     Magistrate Judge Christopher J. Burke
